Case 1:20-cv-00022-KD-B Document 50 Filed 04/28/21 Page 1 of 3                     PageID #: 453




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

DANIEL LESSLEY, et al.          )
     Plaintiffs,                )
                                )
v.                              )                      CIVIL ACTION: 1:20-00022-KD-B
                                )
U.S. BANK NATIONAL ASSOCIATION, )
et al.                          )
       Defendants.              )

       CONSENT ORDER SETTING ASIDE FORECLOSURE AND REINSTATING
                              MORTGAGE

        This matter comes before the Court upon the Joint Motion for Consent Order to Set Aside

 Foreclosure and Reinstate Mortgage filed by Plaintiffs Daniel Lessley and Julie Williams Lessley,

 and Defendants U.S. Bank National Association, as Trustee for Residential Asset Mortgage

 Products, Inc., Mortgage Asset-Backed Pass-Through Certificates, Series 2006-RZ5; and PHH

 Mortgage Corporation, as successor by merger by Ocwen Loan Servicing, LLC (collectively,

 the Plaintiffs and Defendants are the “Parties”) (hereinafter collectively the “Parties”) (Doc.

 45) and brief in support (Doc. 49), it is ORDERED, ADJUDGED, AND DECREED as

 follows:

        1.      That the Parties have filed a Joint Motion for Consent Order, pursuant to a

 settlement of the underlying claims, seeking to set aside a foreclosure sale and reinstate a

 mortgage associated with a piece of real property bearing a physical address of 4330 Cypress

 Shores Drive, Mobile, Alabama 36619 and more particularly described as:

        That real property situated in the County of Mobile, State of Alabama, described
        as follows, to-wit:

        Lot 3, Block A, Unit Three of Cypress Shores Estates as recorded in Map Book
        12, page 114 of the records in the office of the Judge of Probate Court of
        Mobile County, Alabama..


                                                7
Case 1:20-cv-00022-KD-B Document 50 Filed 04/28/21 Page 2 of 3                    PageID #: 454




 (hereinafter the “Property”), and this Court having considered same, now determines that

 said Motion for Consent Order is due to be granted.

        2.      That the foreclosure sale of the Property held on February 26, 2019 as

 documented in the foreclosure deed dated March 11, 2019 and recorded on or about March

 23, 2019 as Instrument Number 2019012710 in the Office of the Judge of Probate of Mobile

 County, Alabama (the “Probate Office”), is a nullity, void and of no legal effect.

        3.      Consequently, the Special Warranty Deed from U.S. Bank National Association,

 as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through

 Certificates, Series 2006-RZ5 to Nusolution Associates, LLC dated October 18, 2019 and

 recorded on or about October 29, 2019 as Instrument Number 2019063031 in the Office of

 the Judge of Probate of Mobile County, Alabama, is a nullity, void and of no legal effect.

        4.      That the mortgage given by Daniel Lessley and Julie Williams Lessley, husband

 and wife, to Mortgage Electronic Registration Systems, Inc. acting solely as nominee for Coats

 & Company, Inc., which said mortgage was recorded in the Office of the Judge of Probate of

 Mobile County, Alabama, at Book 6001, Page 1813; and subsequently transferred and assigned

 to U.S. Bank National Association, as Trustee for Residential Asset Mortgage Products, Inc.,

 Mortgage Asset-Backed Pass-Through Certificates, Series 2006-RZ5, and said assignment being

 recorded in Book LR7306, Page 2 is reinstated and is a valid, first position lien as it existed

 at the time of the February 26, 2019 foreclosure sale, in favor of U.S. Bank National

 Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed

 Pass-Through Certificates, Series 2006-RZ5

        5.      That all terms and provisions of the mortgage in favor of U.S. Bank National

 Association, as Trustee for Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed


                                                8
Case 1:20-cv-00022-KD-B Document 50 Filed 04/28/21 Page 3 of 3                    PageID #: 455




 Pass-Through Certificates, Series 2006-RZ5 are to remain in full force and effect.

        6.      That the claims asserted by Plaintiffs in this matter are hereby DISMISSED

 WITH PREJUDICE.

        DONE and ORDERED this the 28th day of April 2021.

                                             s / Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                9
